DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Amendment filed on 17 July 2020 has been entered; claims 1, 2, 4-8, 12-18, 20, 43-47, and 78-80 remain pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-8, 12-18, 20, 43-47, and 78-80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claim 1, the limitations “fits in an outlet of a container for the solution, emulsion, or suspension…wherein the particulate plug rapidly and selectively removes a preservative from the solution, emulsion, or suspension” render the claim indefinite for at least the following reasons: 1) the limitations refer or pertain to an intended use of the particulate plug, which does not have any patentable weight; as such, the dimensions of the plug are undefined; 2) “rapidly” is a relative term which is not defined by the claims or Specification, and 3) the scope of the chemical functionalities and/or properties of the plug that allow it to remove a preservative as claimed is not clear, as selective removal of preservative defines a function and not a characteristic of the claimed particulate plug. 
	With respect to claim 4, the limitations are rendered indefinite as it is dependent on cancelled claim 3.
With respect to claim 7, the phrasing of the recited options for the preservative is not consistent and is confusing; the Examiner suggests Markush group phrasing. 
With respect to claim 8, the relative term “rapidly” is not defined by the Specification or claims. 
With respect to claims 12 and 13, the limitations recite an amount of preservative that is selectively removed and other contents of a solution (the drug) which are associated with an intended use of the particulate plug. As discussed above, the scope of the chemical functionalities and/or properties of the plug that allow it to remove a preservative as claimed is not clear, as selective removal of preservative defines a function and not a characteristic of the claimed particulate plug. Claims 15-17 rejected for similar reasons. The examiner suggests having claims 12, 13, and 15-17 (as well as claims 18 and 20) depend from method claim 8. 
Claim 20 is rendered indefinite, as claim 1 recites absorption of the preservative on the microparticles of the oxidized polyolefin; therefore, it is unclear what affect this method step would have on the composition of the particulate plug. 
Regarding claims 2, 5, 6, 14, 18, 43-47, and 78-80, they are rejected for being dependent on a rejected base claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12, 13, 15-18, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claims 12, 13, and 15-17, intended use, method, or apparatus limitations are recited which have to do with how the recited particulate plug of claim 1 is to be used. These limitations fail to further limit the components or composition of the particulate plug itself.  Claims 18 and 20 are rejected for being dependent on claim 12. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1, 2, 4-8, 12-18, 20, 43-47, and 78-80 are allowed pending resolution of the rejections under 35 USC 112(b) and 35 USC 112(d), as none of the prior art teaches or suggests the particulate plug of claim 1, which is used in method claim 8 to remove preservative. 
The Examiner acknowledges the prosecution history of U.S. Patent # 11,096,865 (Application # 16/932,623), in which the closest prior art reference is discussed (and is cited in the International stage of the instant application): Chauhan et al. WO 2019/060846, in which is disclosed a particulate plug with the recited hydraulic permeability; however, is silent with respect to oxidized polyolefin. Combination with reference Daoust (also cited in the International stage of the instant application: U.S. Patent Publication # 2010/0285192) is not appropriate, as Daoust is not analogous art to Chauhan. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARE M PERRIN/            Primary Examiner, Art Unit 1778                                                                                                                                                                                            	09 August 2022